DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of Claims
Claims 1-4 and 6-23 are pending in the application.  Claim 5 has been cancelled.
Amendments to claims 1, 20 and 21, and new claim 22-23, filed on 2/25/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 20 and 23, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 20 and 23 recite the limitation, “improved resistance to surface abrasion and/or pilling over untreated fabrics.”  It is unclear what “untreated fabrics” includes or doesn’t include (e.g. what are the fabric not treated with?)


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (US 2006/0084337) in view of Gardner et al. (US 2003/0092598 A1).

Regarding claims 1, 3, 6-16 and 22-23, Corner et al. (“Corner”) teaches a flame resistant fabric (outer shell fabrics, Abstract) comprising: a plurality of spun yarns (such as body yarns 206 of fabric 200 comprising spun yarns, [0021] and [0014]) comprising a plurality of inherently flame resistant fibers, such as a blend of para-aramid fibers, meta-aramid fibers, and PBO fibers (Abstract and [0015]).

Regarding the claimed limitation, “wherein the fabric has improved resistance to surface abrasion and/or pilling over untreated fabrics,” Corner teaches, in an embodiment, a Tri-Blend Fabric that exhibited an abrasion resistance that is nearly three times that of Comparison Fabrics A and B ([0030]-[0031], [0036]-[0037] and Table 1).  In the event that Corner is found not to teach the claimed limitation, Gardner is relied upon as applied below.

Corner does not explicitly disclose a finish comprising a polymeric abrasion resistance aid, a hydrophobic component, and a cross-linking agent.

However, Gardner et al. (“Gardner”) teaches formaldehyde-free durable press finished textiles having cross-linked polymaleate finishes (Abstract).  Gardner teaches that the finishing bath compositions may optionally include additional ingredients to enhance the characteristics of the final finished textile, wherein such ingredients are typically selected from wetting agents, brighteners, softening agents, stain repellant agents, color enhancing agents, anti-abrasion additives, water repellency agents, UV absorbing agents and fire retarding agents ([0033]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the flame resistant fabric of Corner with a finish comprising anti-abrasion additives such as polyacrylates, polyurethanes and DICRYLAN®, with hydrophobic finishes and with a cross-linking agent, in order to impart or improve abrasion resistance, water and soil repellency, and durable press properties of the fabrics, as suggested by Gardner (Abstract, [0013], [0033], [0051], [0057], [0105] and [0117]).   

In the event that Corner is found not to teach the claimed limitation, “wherein the fabric has improved resistance to surface abrasion and/or pilling over untreated fabrics,” Gardner teaches that compositions of the invention deliver superior results in benefits areas, and the examiner notes that Gardner includes anti-abrasion/abrasion resistance in the list of benefits ([0105]).  Gardner also teaches that the loss of anti-abrasion properties of the invention is less than that found after treatment with formaldehyde ([0117]).

With regard to the claimed abrasion resistance properties, the examiner notes that Applicant has provided at paragraphs [0032], [0044] and page 15, Table 1 of the Specification specific structural examples, which provide the structure and properties claimed.  Thus, the Examiner finds that the structure of modified Corner discussed above makes obvious the structure claimed.  Specifically, the 60/20/20 blend of KEVLAR, NOMEX and ZYLON formed as a two-end rip stop fabric with a fabric weight of 7.5 osy, as taught by Corner in paragraph [0027], is the same as or substantially similar to Fabric 4 in Table 1 of the Specification.  


Regarding claims 2 and 20, as noted above Gardner teaches durable press finishes (Abstract, [0013] and [0093]).  Gardner also teaches antibacterial agents ([0054]-[0055]).

Regarding claim 4, Gardner teaches that examples of chlorine scavengers useful in the invention include amines, preferably primary and secondary amines, including primary and secondary fatty amines, and alkanolamines; and salts of such amines ([0048]).

Regarding claim 17, Corner teaches a rip stop weave, plain weave or twill weave ([0014]). 

Regarding claim 18, Corner teaches a fabric having weights of about 5 to about 10 osy, such as a 60/20/20 blend having a weight of 7.5 osy [0025]).

Regarding claim 19, Corner teaches that an outer shell fabric can be used in the construction of a garment (Fig. 1 and [0014]).

Regarding claim 21, Gardner teaches aminoplast resins such as melamine formaldehyde, e.g., tetramethylol melamines, and pentamethylol melamines ([0093]).




Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (US 2006/0084337) in view of Gardner et al. (US 2003/0092598 A1), as applied to claim 1 above, further in view of Ezaki (JP 2003/166173 A).

Regarding claim 4, modified Corner remains as applied above.

In the event that modified Corner is found not to teach wherein the finish further comprises at least one of an alkoxylated fatty amine or derivative thereof, an N-methylol stearamide, or combinations thereof, Ezaki is relied upon as applied below.

Ezaki teaches oil-repellent coating agents such as N-methylol stearamide and the like ([0040]).  Ezaki also teaches antistatic agents such as polyoxyethylene alkylamine fatty acid ester ([0045]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the fabrics and/or finish of modified Corner with N-methylol stearamide and/or polyoxyethylene alkylamine fatty acid ester in order to impart oil-repellent and anti-static properties to the fabrics for use in protective clothing (Abstract and [0040]).

Response to Arguments

Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant contends that Gardner explicitly states, however, that such anti-abrasion additives are not included in the formulation to impart improved resistance to surface abrasion and/or pilling as compared to untreated fabrics, as recited in the present claims.  Applicant contends that, to the contrary, Gardner is clear in stating that the added anti-abrasion additives do not confer improved resistance to surface abrasion and/or pilling over untreated fabrics.  (Applicant cites [0117] of Gardner). 
Regarding this contention, in the examiner’s view, Gardner’s description of anti-abrasion being a “retained' benefit means that Gardner measures how well the anti-abrasion property is retained ([0117]).  For instance, Gardner’s discussion of loss of anti-abrasion properties is similarly related to how well the anti-abrasion property is retained ([0117]).  In the examiner’s view, this is confirmed by the paragraph following [0117], which discloses that “Anti-abrasion properties relate to substrates wherein the fabric that forms the textile comprises fibers, which have reduced mechanical breakage or fracture…,” and that “parameters measures by the Martindale method include fiber weight loss and number of cycles to induce fabric hole formation” ([0118]).  Thus, in the examiner’s view, Gardner’s disclosure meets the claimed limitation regarding fabrics having improved resistance to surface abrasion and/or pilling over untreated fabrics (e.g. see [0105] and [0117]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789